Case 1:20-cv-00186-ARR-LB Document 60 Filed 12/28/20 Page 1 of 2 PageID #: 273
                   FEITLIN, YOUNGMAN, KARAS & GERSON, LLC
                                   COUNSELLORS AT LAW
                                        Heritage Plaza II
                                  65 Harristown Road, Suite 207
                                  Glen Rock, New Jersey 07452
                                         (201) 791-4400
                                       Fax (201) 791-5659


GARY R. FEITLIN *
JEFFREY R. YOUNGMAN                                           * ALSO MEMBER OF FLORIDA BAR
KATHY KARAS-PASCIUCCO**                                       **ALSO MEMBER OF NEW YORK BAR
FREDERICK E. GERSON
JONATHAN M. ETTMAN**                                          Email: Jettman@fykglaw.com



                                              December 28, 2020

Via ECF
The Honorable Lois Bloom
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

       Re:     Express Freight Systems, Inc. v. YMB Enterprises, Inc., et al.
               Case No. 20-cv-00186 (ARR) (LB)

Dear Judge Bloom:

         As you know, we represent plaintiff Express Freight Systems, Inc. (“Plaintiff”) in the
above action. We received defendant’s counsel’s December 28, 2020 letter responding to our
letter filed earlier today and wish to address certain of his misrepresentations. First, Defendant’s
counsel is incorrect in claiming that documents cannot be scrolled through and viewed in their
entirety on Zoom and must instead be printed out first. I have conducted numerous depositions
on Zoom and there is a “shared screen” feature that allows the questioner to show a document on
the screen for all participants to view, and the questioner can scroll through the document in its
entirety. There is no reason for a party to have to print out the document in order to view it in its
entirety.

       Secondly, it was the undersigned who initiated the phone call to defendant’s counsel in
an attempt to confer and resolve this matter, but that discussion quickly proved unsuccessful as
defendant’s counsel has his position and is not willing to cede.

        Lastly, the undersigned’s prior letter from today was filed (or was in the process of being
filed electronically) before the email exchange that defendant’s counsel has attached to his letter
took place, so it was not included with my prior letter. Nevertheless, based on defendant’s
counsel’s unmistakable representation in that email, that the witness will only be produced via
cell phone, without the ability to view documents, I have had to postpone the deposition until this
matter can be addressed by the Court.
Case 1:20-cv-00186-ARR-LB Document 60 Filed 12/28/20 Page 2 of 2 PageID #: 274
                                                                             FYKG, LLC
December 28, 2020
Page 2 of 2



                                                  Respectfully submitted,

                                           FEITLIN, YOUNGMAN, KARAS &
                                                 GERSON, L.L.C.

                                                  /S/ Jonathan Ettman
                                                  Jonathan M. Ettman, Esq.

cc:   Levi Huebner, Esq. (via email)
      Express Freight Systems, Inc. (via email)
